Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group II (claims 7-16 and 20-21) in the reply filed on 01/29/2021 is acknowledged.
Claims 1-6 and 17-18 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/29/2021.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/29/2019 and 02/05/2021 are being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 line 3 recited the limitation of “column of at least one horizontally-oriented nanosheet transistor” should change to “column of at least one of horizontally-oriented nanosheet transistors”.  Appropriate correction is required.
Claim 7 line 5, recited the limitation of “gate stack material” should change to “a gate stack material”
source and drain regions” should change to “a source region and a drain region”.
Claim 12 line 1-2 recited the limitation of “column of at least one horizontally-oriented nanosheet transistor” should change to “column of at least one of horizontally-oriented nanosheet transistors”.  
Claim 12 line 1 recited the limitation of “a column” should change to “the column”.
Claim 12 line 3 recited the limitation of “at least one silicon layer” should change to “at least one of silicon layers”.
Claim 12 line 7 recited the limitation of “the stack” should change to “a stack”.
Claim 13 line 4 recited the limitation of “a column” should change to “the column”.
Claim 13 line 6 recited the limitation “source and drain regions” should change to “source regions and drain regions”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-16, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 7 line 8 recited “{111} planes of the substrate” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  In the specification only disclosed that the channel segments…are parallel to the {111} crystal planes (see spec. pg. 60).   Clarification is requested. 

Claims 7-16, 20 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 7 line 8 recited “{111} planes of the substrate” was not described in the specification in such a way as to enable one skilled in the art to which it pertains.  How can the substrate has multiple {111} planes?  Also, claim 7 line 2 already recited “a substrate having a {111} orientation.  Clarification is requested. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 lines 3-4 and claim 14 line 2 recited the limitation of “each spaced from a next layer below” is unclear as which layer or element spaced from a next layer below. 
Claim 14 line 6 recited the limitation of “the stack” is unclear as which stack applicant refers.  Is that the stack as recited in claim 12 or the stack of silicon layers as recited in claim 14? 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TRANG Q TRAN/Primary Examiner, Art Unit 2811